Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2022

                                     No. 04-21-00226-CV

           VALERO DEVELOPMENT CORPORATION and Imelda Fernandez,
                              Appellants

                                               v.

                                     CITY OF LAREDO,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-000828-D3
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                        ORDER

       Appellants’ reply brief was due February 2, 2022. On that day, appellants filed an
unopposed motion requesting an extension of time to file their brief by February 16, 2022. After
consideration, we grant the motion and order appellants to file their reply brief by February 16,
2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court